             Case 1:20-cr-00239-TSE Document 22 Filed 10/09/20 Page 1 of 1 PageID# 93
                                      UNITED STATES DISTRICT COUR
                                      EASTERN DISTRICT OF VIRGINIA
                                             ALEXANDRIA DIVISION


                                                        MAGISTRATE JUDGE;THERESA CARRROLL BUCHANAN


    UNITED STATES OF AMERICA                             HEARING:,M                   CASE U:_
                -VS-                                     DATE:                        _TIME:

         ,           y.        / ,    ./ /                 TYPE: FTR RECORDER        DEPUTY CLERK: T. RTZGERALD
     pj                    je/:^kh
COUNSEL FOR THE UNITED STATES


COUNSEL FOR THE DEFENDANT^                                           J
NTERPRETER:                                                      ^LANGUAGEj

    X )DEFENDANT APPEARED: ( )^ )WITH COUNSEL                    (       )WITHOUT COUNSEL
      )DEFT. INFORMED OF RIGHTS, CHARGES, PENALTIES and/or VIOLATIONS

      ]COURT TO APPOINT COUNSEL                                  (       ) OFT. TO RETAIN COUNSEL

      )GVT. CALL WITNESS & ADDUCES EVIDENCE

      )EXHBIT it^                      ADMITTED

      )PROBABLE CAUSE: FOUND {           )/NOT FOUND(        }

      } PRELIMINARY HEARING WAIVED

      )MATTER CONTINUED FOR FURTHER PROCEEDINGS BEFORE THE GRAND JURY

      )DEFT. ADMITS VIOLATION(           )DFT. DENIES VIOLATION (          )COURT FINDS DFT. IN VIOLATION

MINUTES:.T>J4-. tkgK                    frrt^-V                           nT This -finnr..
CONDITIONS OF RELEASE:
$          ) UNSECURED ($           )SECURED ( )PTS(   } 3"° PARTY( )TRAVEL RESTRICTED
     )APPROVED RESIDENCE( )SATT(          )PAY COSTS( )ELECTRONIC MONITORING ( ) MENTAL HEALTH
TEST/TREAT(    ) ROL(     ) NOT DRIVE(    ) FIREARM ( )PASSPORT( ) AVOID CONTACT
      ) ALCOFIOL & DRUG USE(          )EMPLOYMENT

    X ) DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHALS               loh                            -VxaS •
       ) DEI-ENDANT CONTINUED ON SAME CONDITIONS OF PROBATION

NEXT COURT APPEARANCE:                            «at                     Bcforo                              .
(    }DH(     }PH(        ) STATUS(   ) FRIAl.(   )JURY(     ) PLEA(      ) SENT (   )PBV ( } 5RV (     )RS ( )ARK
